J-S13031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LARISA M. GREGOIRE                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL L. GISEWHITE                       :   No. 1308 MDA 2021

              Appeal from the Order Entered September 20, 2021
      In the Court of Common Pleas of Perry County Domestic Relations at
                             No(s): DR-18-0030,
                             PACSES 785116931


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: MAY 6, 2022

        Larisa Gregoire (“Mother”) appeals pro se from the order entered on

September 20, 2021, in the Court of Common Pleas of Perry County, Domestic

Relations, vacating the February 11, 2021, order that had granted Michael

Gisewhite’s (“Father”) petition to modify child support downward and

reinstating the January 8, 2021, order setting Father’s monthly child support

obligation at $600.00.

        Herein, Mother contends the court erred only in denying her request for

reimbursement of fees paid to an attorney and a private investigator whose

services were necessary to prove Father’s fraudulent concealment of income.

After careful review, we affirm in part, vacate in part, and remand with

instructions to award Mother the reasonable fees she paid.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13031-22



      Mother and Father have one daughter (“Child”) born out of wedlock in

September 2013. The parties ceased cohabitation approximately 18 months

later, and Mother maintained primary physical custody of Child.

      On June 12, 2017, Father filed a pro se complaint seeking partial custody

of Child. Pursuant to a temporary agreement reached by the parties, the trial

court granted Mother and Father shared physical custody of Child. See Trial

Court Order, 8/3/17, at ¶¶ A-B. On September 14, 2017, the trial court issued

a custody order awarding legal custody of Child to Mother and Father, with

primary custody to Mother and partial physical custody every other weekend

to Father.

      In the ensuing years, a series of interim orders set varying child support

obligations upon Father, whose attempts to “disestablish paternity” and

acquire genetic testing were denied by the trial court.      Most relevant for

present purposes, however, was Father’s September 27, 2018, petition to

modify the support order then in effect because of an alleged disabling lower

back injury that prevented him from engaging in his work as a professional

painter. On the same day, the trial court issued an Order for Earnings Report

and Health Insurance Coverage Report to Father’s listed employer, Laporte

Painting.

      On October 22, 2018, the trial court entered an Order modifying Father’s

financial obligation to Child to $0 because

      “[Father] is unable to pay, has no known income or assets and
      there is no reasonable prospect that [Father] will be able to pay
      in the foreseeable future. . . . It is further ordered that the

                                     -2-
J-S13031-22


      financial obligation is to be reviewed for further modification upon
      [Father] attaining employment income, or assets that are
      available to pay support. [Father] is ordered to immediately
      report to the Domestic Relations Section any changes in his/her
      employment, income and assets. . . . If it is determined that
      [Father] has committed fraud or otherwise materially
      misrepresented his/her income or assets, and/or if [Father] fails
      to comply with any provision of this order, the prior order and
      arrears may be reinstated.”

Order, 10/22/18, at 1-2.

      On March 14, 2019, the trial court entered an Order indicating that both

parties appeared for a review conference to determine Father’s ability to pay,

and Father produced verification that he is disabled and without economic

means or assets with which to pay support. On July 2, 2019, Mother filed pro

se a new complaint for support in which she reiterated that Father had last

made a support payment in the amount of $137.73 on September 20, 2017.

Mother, however, abandoned her claim her complaint was dismissed on July

31, 2019.

      More than one year later, on August 27, 2020, Mother filed a new

complaint for support and, for the first time, was represented by counsel. A

conference officer conducted the ensuing September 21, 2020, teleconference

during which Father produced no documentation of incapacity and denied

having earned income. The conference officer kept the March 14, 2019, order

in effect, and the trial court thus entered a corresponding order denying

Mother’s complaint because, “[a]t this time, [Father] is unable to pay. . . .”

Order, 9/21/20, at 1.




                                     -3-
J-S13031-22



      On September 22, 2020, counsel for Mother filed a “Demand for

Hearing”, in which it was claimed “Father refused to provide documentation

of continued incapacity to support child.    Mother has proof Father is fully

employed.”    More specifically, the Demand claimed, “counsel has specific

information that Defendant is gainfully employed in some manner and that

the Defendant is not only hiding his true income available for support, but

committing a fraud upon this Honorable Court.”          Demand for Hearing,

9/22/20, at 2.

      On the same day, counsel for Mother filed a “Petition to Declare Matter

Complex and Request Leave of Court to Take Discovery.” In response, the

trial court ordered a court hearing and issued a rule to show cause upon Father

why discovery should not be granted.

      On October 6, 2020, Father filed a pro se “Motion to Show Cause”

denying Mother’s accusations of fraud and claiming he faxed to the conference

officer all requested documentary proof of his lack of income. In requesting

that the court deny Mother’s Petition for Leave of Court to take Discovery,

Father argued, in relevant part:

      [Mother] started to say our minor 7-year-old daughter allegedly
      told [Mother] that “Daddy works,” however, right at that very
      moment [Counsel for Mother] jumps in and makes all kinds of
      accusations, and negative comments and threats of fraud, SSI
      fraud etc. etc.

      The fact is I’m disabled under the US Disability Act. However, due
      to my wife being my provider I am NOT entitled to any benefits.
      Nor have I drawn any benefits from SSI or the Welfare
      department, as per [Counsel for Mother’s] accusations.


                                     -4-
J-S13031-22



      I have my own health care as provided by my spouse.

      [Counsel for Mother] says he has proof, a smoking gun evidence
      that I am gainfully employed according to [him and Mother].

      However, [Counsel for Mother] does not want to show any proof
      of his accusations, nor can he show any proof that I’m on anyone’s
      payroll either under, or above the table. And I Demand Strict
      Proof from Mr. Sheldon.

Father’s Motion to Show Cause, 10/06/20, at 1.

      On October 7, 2020, the trial court granted Mother’s Petition for Leave

of Court to take Discovery and scheduled a de novo hearing. On November

23, 2020, counsel for Father made his appearance. Prior to the hearing, the

parties reached an agreement that Father would pay monthly child support in

the amount of $600 for current support and an additional $60 per month in

arrears, and assume financial responsibility for 50% of Child’s unreimbursed

medical expenses.

      The parties’ agreement was incorporated in the court’s final child

support Order of January 8, 2021.       The effective date of the Order was

backdated to August 27, 2020. Order, 1/8/2021.

      Less than two weeks later, on January 20, 2021, Father filed a pro se

Petition for Modification in which he alleged that the adverse effects of Covid-

19 upon the apartment rental market had reduced the number of rental units

in need of his painting and repair work. Therefore, he maintained, his

anticipated income at the time he entered into the child support agreement

was much greater than the actual income he was capable of earning.



                                     -5-
J-S13031-22



      The trial court set a conference date of February 11, 2021. By its interim

order dated February 11, 2021, the trial court modified Father’s monthly child

support obligation downward to a guideline recommendation $407.00 plus $40

in arrears, based on his current wage of $14.00 per hour at 40 hours a week.

      On February 19, 2021, Mother filed a pro se Demand for Hearing

challenging the court’s departure from the previous, agreed-upon monthly

support amount of $600 where discovery would have revealed Father

fraudulently concealed working over the past three years and affirmatively

lied on documentation submitted to the court. Additionally, Mother asked the

trial court for reimbursement of her attorney’s fees and investigator fees that

she claimed were a necessary expenditure to discover Father’s fraud and

secure appropriate child support for her daughter as reflected in the court’s

January 8, 2021 order.

      At the de novo hearing of May 5, 2021, both parties were self-

representing. Mother conducted an extensive examination of Father’s past

claims of disability and unemployment upon which he relied to either modify

or eliminate his child support obligations, with a particular focus applied to

Father’s activities over the latter months of 2020.

      Consistent with his prior submissions in Domestic Relations proceedings,

Father denied having worked in any capacity from the time of his injury on

September 7, 2018, to February 2, 2021, and he asserted his court filings and

testimonies to that effect had been truthful. N.T. at 40. Father testified that

he resumed gainful employment on February 2, 2021, working for an

                                     -6-
J-S13031-22



individual “who owns various businesses” and receiving payment from a

corporation called Premier Catering, Incorporated. N.T. 5/5/21, at 39.

     Reproduced below are Mother’s line of questioning and the trial court’s

supplemental inquiries into the apparent inconsistencies with Father’s

testimony relating to his employment status in the latter months of 2020:

     Q [by Mother]: The interrogatories, why do you mention – why
     do you answer on the questions that you don’t work?

     A [by Father]:    Probably I didn’t have this job at the time. . . .
     I didn’t have this job with the Stences at the – at that point in
     time that the interrogatories were --

     Q:    Oh. When did you –

     A:    --were completed.

     Q:    When did you start that job?

     A:    It looks like February 2nd, 2021.

     Q:    Did you work before February 2nd, 2021?

     A:    No, or I would have filed a tax return. I was employed by
     nobody, and I am not registered as a corporation. I am not
     registered as a sole proprietor either. I have no insurance. I have
     no construction degree or none of that.

     THE COURT:         In 2020, did you do any cash jobs, or anything
     like – anything like that, on the side?

     A:    I have – excuse me?

     THE COURT:        [repeating its previous question]

     A:    No, no.

     THE COURT:     So you started working February 2nd, 2021; and
     how many hours a week are you working?


                                    -7-
J-S13031-22



     A:    I am working 20 hours a week, and I am lucky for that
     because of all the failing restaurants and that and during COVID.
     The lady is good enough to give me that, and I am taking it.

     THE COURT:       What is your hourly rate?

     A:   Fourteen.

     THE COURT:       Do you have any pay stubs?

     A:   Yes, sir, every one of them.

     THE COURT:       Okay. I am sorry. I interrupted you. You may
     ask him questions.

     Q:   Do you have any medical condition?

     A:   That is protected by HIPAA, Ms. Gregoire.

     Q:   Okay.

     THE COURT:       Well, is there any reason you can’t answer that?

     A:    Yes. Yes, I have a lot of reasons. I am not even supposed
     to be working. I choose to work to support my child.

     THE COURT:          Okay. So you are saying you do not have the
     physical ability to work full-time, is that correct?

     A:   That’s true. No one is going to hire me full-time.

     Q:   Did you work in 2020?

     A:    No. What is your definition of work, Larissa; cutting my
     grass, cleaning up around my home –

     Q:   You can cut grass?

     A:    --helping a friend out because he gave me, you know, a ride
     to work or whatever?

     Q:   Are you able to cut grass?


                                   -8-
J-S13031-22


     A:    Sure. I have a John Deere tractor.

     Q:    Are you able to paint?

     A:    I can, for a limited period.

     Q:    Did you start working 2020?

     A:    Nope.

     Q:    Why not?

     A:    I wasn’t under any Child Support obligation at that time to
     get a job; and I was under disabled status, which I still currently
     am, even though I don’t get payment because my wife makes too
     much.

     Q:    Do you know or do you remember that the case, Child
     Support case, was closed in 2019 because of your disability; and
     Mr. Rigger (sic) told you if you have any changes or – your
     disability or whatever or making any money, you have to report
     to Domestic Relations?

     A:  Absolutely, and I haven’t made any money. Where is the
     money, Larisa?

     THE COURT:      Sir, you just answer questions. You don’t ask
     them. You are on the witness stand.

     A:    Oh, sorry.

     Q: [Mother asks a series of questions about whether Father
     contributes to his household’s living expenses]

     A:     I don’t think it is any of your business about my personal
     life, what me and my wife do in our privacy of our home.

     THE COURT:         Sir, it is my business what expenses you pay as
     part of this Child Support.

     So, do you pay any part of the mortgage or household bills?

     A:    Now I do when I – when I am gainfully employed.


                                     -9-
J-S13031-22


     THE COURT:          Did you last year?

     A:    I wasn’t employed.

     THE COURT:        So just starting now, have you; on February 2nd,
     since February 2nd?

     A:    Yes.

     ...

     THE COURT: [After Mother asks how Father could have petitioned
     for a modification of child support on January 20, 2021 when he
     claims he did not start working again until February 2, 2021]

     What work were you referring to in your Modification on January
     20th because you didn’t have a job with [Father’s current
     employer] yet? So what work wasn’t happening?

     A:    I was referring to air, I guess, period. There was no
     substantial claim or promise. I was only basing it on a hunch.

     THE COURT:          On a hunch that you were going to have work
     with her?

     A:    No, the hunch that I would have more work than I do now.

     THE COURT:      Okay, but I am not talking about when you
     agreed to the 600 [dollar monthly child support in November
     2020].

     A:    I didn’t – I didn’t agree to that. That was the lawyers. I
     objected to that. . . .

     THE COURT:      Were you -- were you here in the courtroom
     when that agreement was entered?

     A:    Yes, I was.

     THE COURT:        And so if I read back over the transcript, I am
     going to read – find it in there that you said, no, I don’t agree to
     that.

     A:    Well, I agreed under duress. . . .

                                    - 10 -
J-S13031-22



     THE COURT:        What duress were you under?

     A:    [Counsel for Mother] was making all kinds of threats or this
     and that, and he has got big evidence and all this. I mean, I didn’t
     want to go through all that.

     ...

     THE COURT:        So what you are telling me is that the duress
     you are claiming was from opposing counsel telling you he is going
     to be able to prove you had income?

     A:    No.

     ...

     MOTHER: Did you file 2019 and 2020 tax return[s]?

     A:    Our tax person is in the middle of filing our ’20 right now.
     And 2019, yes, I did file a tax return. It was joint, my wife and I
     together, just like this year’s.

     Q:   Did you show any income; your personal income, not just
     on your wife?

     A:    No.

     Q:    So you don’t –

     A:    I didn’t have any income. I didn’t have a job.

N.T. 5/5/21 at 40-43, 44, 49, 51, 52, 53, 54-55.

     Mother sought to prove the falsity of Father’s testimony with the

testimony of Gerald Henneman, a former criminal investigator with the

Pennsylvania State Police and now private investigator whom Mother hired on

August 13, 2020, to investigate whether Father was secretly earning income.

N.T. at 59. Mr. Henneman recounted how, on multiple dates from August 19,



                                    - 11 -
J-S13031-22



2020, through February 26, 2021, he surveilled Father and observed him

engaged in professional painting and related repair work at a large commercial

complex in Camp Hill that housed numerous businesses including a salon, a

restaurant, and a catering company. N.T. at 60-61.

      It was Henneman’s opinion that Father’s large-scale job was already

well-underway when he began his surveillance on August 19, 2020, as he

viewed Father enter the building with a key at 8:30 a.m. to start the workday

and, upon following Father inside at 8:50, noticed the work site was

established with scaffolding, various paint containers, and equipment. N.T. at

61.

      Henneman struck up a conversation with Father about the project, and

Father explained he had been painting the area for the landlord, Premier

Catering, in preparation for a new hair salon to occupy the space. Id. At

conversation’s end, Henneman watched Father “jump back up on the scaffold”

and continue painting the ceiling. Id.

      On August 25, 2020, and September 22nd and 24th, 2020, Henneman

returned to the Camp Hill complex during work hours and saw Father there.

N.T. at 62-65. He took pictures and video of Father entering and leaving the

building, at times clapping off work dust from his shoes and clothing or

carrying a thermos and lunch pail. Id.

      On October 2, 2020, Henneman confirmed the salon had opened at the

site. The salon owner knew Father but could not direct Henneman to where

Father might be. N.T. at 65. Henneman testified that he witnessed Father

                                    - 12 -
J-S13031-22



working at the Camp Hill site for six weeks during a time frame in which Father

was telling the trial court he was unemployed. Id.

      Henneman also questioned Father’s claim that he earns only $14 per

hour as a painter given Father’s upscale clients.       Specifically, Henneman

referenced his February 26, 2021 surveillance of Father working at an

exclusive Camp Hill residence that Henneman described as an “extremely

large, beautiful property overlooking the Capitol of Harrisburg” N.T. at 66.

Henneman researched the residence and learned it is assessed at $1,200,000

and borders several other properties assessed at over $2,000,000. N.T. at

67.

      At the conclusion of evidence, the trial court announced that it was

admitting into the record Mother’s exhibits on her attorney and investigator

expenses but would reserve decision on her request for reimbursement: “I

am going to have to do some research. I have never had somebody ask for

those. I don’t think they are appropriate anywhere under the Support Law,

but I am not positive on that.” N.T. at 77.

      On September 13, 2021, the trial court entered its Order vacating the

modified order of February 11, 2021 and reinstating the terms of the January

8, 2021 order, which set monthly child support at $600 and an additional $60

toward arrears.

      However, despite finding the private investigator to be credible, the trial

court denied Mother’s request for private investigator fees and attorney’s fees

as “inappropriate.” Order, 9/20/21.

                                     - 13 -
J-S13031-22



        Mother filed a timely pro se appeal and a court-ordered Pa.R.A.P.

1925(b) statement challenging the trial court’s denial of attorney’s and

investigator’s fees. See Concise Statement pursuant to Pa.R.A.P. 1925(b), at

1-2. Specifically raised in Mother’s Rule 1925(b) statement was the question

of whether the court’s order denying fees was erroneous when such fees “can

be assessed in cases where a party’s action in conduction [sic] custody

litigation and child support obligations are arbitrary, vexatious, or in bad faith,

pursuant to 42 Pa.C.S.A. § 25031 . . . . Holler v. Smith, 928 A.2d 330 (Pa.

____________________________________________


1   Section 2503 provides, in relevant part:

§ 2503. Right of participants to receive counsel fees

The following participants shall be entitled to a reasonable counsel fee as part
of the taxable costs of the matter:

        (6) Any participant who is awarded counsel fees as a sanction
        against another participant for violation of any general rule which
        expressly prescribes the award of counsel fees as a sanction for
        dilatory, obdurate or vexatious conduct during the pendency of
        any matter.

        ...

        (9) Any participant who is awarded counsel fees because the
        conduct of another party in commencing the matter or otherwise
        was arbitrary, vexatious or in bad faith.

42 Pa.C.S.A. § 2503.

      Pertinent to Section 2503(6), and as discussed below, 23 Pa.C.S.A. §
4351 expressly prescribes the award of fees for legal and other services
necessary to overcome the unreasonable, obstreperous, or bad faith conduct
of an obligor in a child support case.


                                          - 14 -
J-S13031-22



Super. 2007).”2 The statement further averred that the fees were necessary

to enlist legal and investigative services required to prove Father was

fraudulently avoiding child support obligations.

       In the trial court’s responsive Pa.R.A.P. 1925(a) opinion, it explains that

it reached its decision after consulting Pennsylvania Rules of Civil Procedure

1910.16-5 and 1910.16-6, which permit adjustments to child support

calculations for certain expenses including childcare costs, health insurance

premiums, medical bills, and other described expenses. Specifically, the trial

court opined that because attorney’s fees and private investigator fees did not




____________________________________________


2 In Holler, a child custody matter, the father filed a petition for counsel fees
11 months after the trial court had entered an underlying order awarding
father partial custody of child and dismissing as unfounded mother’s and in-
laws’ allegations that father abused child. After a hearing, the trial court
awarded father $5,000 in counsel fees, and mother and in-laws appealed.
      This Court affirmed, finding the trial court retained jurisdiction to
entertain father’s petition for counsel fees filed eleven months after the
underlying order, despite 42 Pa.C.S.A. 5505 (prescribing an order must be
modified within 30 days), as custody orders are temporary in nature and
typically undergo periodic review and modification.
      Furthermore, we noted, the statute relied upon by father, 42 Pa.C.S.A.
§ 2503, “does not contain a provision indicating when such an action may be
deemed untimely. Rather, the particular facts and circumstances of a case
dictate the ultimate timing of such an award.” Id. at 332. Turning to the
particular facts of the case, we found the record substantiated that the trial
court had addressed mother’s and in-laws’ bad faith conduct not only at the
hearing on the underlying order 11 months earlier but also at the subsequent
hearing on father’s petition for fees. Id.


                                          - 15 -
J-S13031-22



fit within any of these delineated categories, Mother was not entitled to

reimbursement of these fees. 3

       In Mother’s pro se brief, she develops the issue of whether the court

erred in denying her request for counsel and investigator fees paid in late

2020 and early 2021, when such expenses were necessary to prove at the

May 5, 2021, de novo support hearing that Father had been concealing his

income to the detriment of the parties’ minor child. As she did in her Rule

1925(b) statement, she asks this Court to consider the fees reimbursable

pursuant to statutory authority and interpreting jurisprudence acknowledging

the fluidity of domestic relations orders such as those awarding child support.

       In child support matters involving an award of attorneys' fees, our

standard of appellate review is for an abuse of discretion. Bowser v. Blom,

807 A.2d 830, 834 (Pa. 2002); Krebs v. Krebs, 975 A.2d 1178, 1180 (Pa.

Super. 2009). An abuse of discretion occurs when there is a misapplication

of the law or an unreasonable exercise of judgment. Diament v. Diament,

816 A.2d 256, 263–264 (Pa. Super. 2003).


____________________________________________


3 Rule 1910.16-5 provides guidance on when to deviate from the basic child
support obligation, while Rule 1910.16-6 addresses how to allocate between
parties the additional expenses often encountered in raising a child. As
Mother’s request for reimbursement of professional fees necessary to prove
Father’s concealment of earned income implicates neither of these Rules of
Civil Procedure, we find them inapposite to the present matter. As discussed
more fully infra, we rely, instead, on authority permitting the award of
reasonable fees necessary to prove a child support obligor’s fraudulent failure
to disclose income.


                                          - 16 -
J-S13031-22



      It is well-settled that a party who prevails in obtaining a child support

order upon an obstructionist obligor may be entitled to an award of fees and

costs associated with presenting her meritorious case:

      An award of attorneys' fees to the prevailing obligee incurred in a
      support matter is authorized pursuant to 23 Pa.C.S.A. § 4351.

      This section provides, in pertinent part, as follows: “If an obligee
      prevails in a proceeding to establish paternity or to obtain a
      support order, the court may assess against the obligor filing fees,
      reasonable attorney fees and necessary travel and other
      reasonable costs and expenses incurred by the obligee and the
      obligee's witnesses.” 23 Pa.C.S.A. § 4351(a).

      In construing Section 4351, our Supreme Court has indicated that
      unreasonable or obstreperous conduct on the part of the obligor
      in a child support action is one basis which would warrant an
      award of attorneys' fees to the obligee.[] The guidance provided
      by the Supreme Court in Bowser instructs that the obligor in a
      child support case who unnecessarily imposes costs on an obligee
      by improperly impeding the determination of the appropriate level
      of support should bear the costs for such improper behavior.

      Thus, unreasonable or obstreperous conduct on the part of the
      obligor in a child support action warrants an award of counsel fees
      to the obligee. Bowser, 807 A.2d at 836.

Krebs 975 A.2d at 1180-81.

      In Krebs, this Court found that the father who had fraudulently

concealed income increases to avoid additional child support obligations was

solely responsible for the proceedings resulting in the attorneys' fees at issue.

Krebs, supra at 1182. Accordingly, we held that the trial court abused its

discretion when it awarded only one-third of the attorneys' fees that the wife

incurred during the case instead of the full amount requested.




                                     - 17 -
J-S13031-22


      The matter sub judice is a prime example of unreasonable and
      obstreperous conduct on the part of a litigant. This is not a case
      where Husband merely defended the action in good faith; rather
      this is a case where Husband fraudulently concealed increases to
      his income from the time period of 2001 through 2006 in order to
      avoid paying additional child support.

Id.

      Here, comparable to Krebs, Mother claimed that Father’s fraudulent

concealment of his earned income was the sole cause of the domestic relations

proceedings that necessitated Mother’s legal and investigative fees. Indeed,

Father practically admitted in his testimony that he acceded to the January 8,

2021, child support agreement only to avoid discovery proceedings initiated

by Mother’s counsel and investigator, and his petition for modification filed a

mere 12 days later threatened to undermine the parties’ agreement and

managed to secure an interim order decreasing his obligation by over $200

per month.

      Were it not for the testimony of Mother’s private investigator, whom the

trial court found credible, Mother likely would have been unable to disprove

both Father’s denials of income concealment and his latest contention of

limited work opportunity. Similarly, the trial court’s reinstatement of the $600

monthly support obligation was tacit validation of counsel’s prior orchestration

of legal and investigative efforts necessary to shed light on Father’s fraudulent

course of conduct and to secure for child the January 8, 2021 support order.

      We conclude, therefore, that the trial court erroneously determined it

was without legal authority to award Mother attorney’s fees and private

investigator fees in this matter, where the record shows the court found Father

                                     - 18 -
J-S13031-22



had both fraudulently concealed income in 2020 and continued to lie about it

at the May 5, 2021, hearing in an effort to thwart the January 8, 2021, child

support order.   See Holler, supra (affirming order granting petition for

counsel fees incurred eleven months earlier to secure a favorable custody

order; trial court acknowledged party’s bad faith during both the custody

hearings and the hearing on Father’s petition for counsel fees).

      Accordingly, we vacate that part of the order denying Mother’s request

for such fees and remand to the trial court, which shall verify the record of

the reasonable attorney’s fees and private investigator fees she incurred in

her endeavor to expose Father’s fraudulent avoidance of his child support

obligations and reimburse her accordingly.

      Order affirmed in part and vacated in part. Case remanded for

proceedings consistent with this decision. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022




                                    - 19 -